IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


PENNY HITCHCOCK,

             Appellant,

v.                                                    Case No. 5D16-533

PATRICIA MAHAFFEY,

             Appellee.

________________________________/

Opinion filed February 2, 2018

Appeal from the Circuit Court
for Orange County,
John E. Jordan, Judge.

Michael C. Clarke and Betsy E. Gallagher,
of Kubicki Draper, P.A., Tampa, for
Appellant.

Nicholas A. Shannin, B.C.S., Shannin Law
Firm, P.A., Orlando, and Margaret E.
Kozan, of Margaret E. Kozan, P.A., Winter
Park, for Appellee.


PER CURIAM.

      Penny Hitchcock appeals the final judgment entered in favor of Patricia Mahaffey

following a jury verdict. Mahaffey was seriously injured when she was struck by a motor

vehicle that was being negligently operated by Hitchcock. The jury awarded Mahaffey

significant sums of money for certain intangible damages and for “medical expenses,
household goods or services, or other economic losses,”1 both in the past and in the

future. We affirm, without further discussion, on all but one of the several issues that

Hitchcock raised. We do, however, agree with Hitchcock that the trial court erred in

denying her motion for a new trial or remittitur regarding the award of $250,000 for future

economic damages and reverse on this issue.

       “Florida law restricts recovery of future medical expenses to those expenses

‘reasonably certain’ to be incurred.” Auto Club Ins. Co. of Fla. v. Babin, 204 So. 3d 561,

563 (Fla. 5th DCA 2016) (quoting Volusia Cty. v. Joynt, 179 So. 3d 448, 452 (Fla. 5th

DCA 2015)).      As plaintiff, Mahaffey had the burden at trial “to establish, through

competent, substantial evidence, that [her] future medical expenses will more probably

than not be incurred.” Id. (quoting Joynt, 179 So. 3d at 452). Here, other than the sum

of $5365 for future surgery, which Hitchcock does not contest, the award for the balance

of the future economic damages is based on Mahaffey’s testimony as to the amount that

she has paid for her past medical expenses and for past household goods and services

subsequent to the motor vehicle accident.          However, “the amount of past medical

expenses incurred does not—at least by itself—provide a reasonable basis for a jury to

compute future medical expenses.” Id. (quoting Joynt, 179 So. 3d at 452).

       Accordingly, based upon the lack of competent substantial evidence, we reverse

the jury award and that part of the final judgment for damages for the future loss of

“medical expenses, household goods or services or other economic losses.” We remand

for the trial court to either enter a remittitur under section 768.043, Florida Statutes (2013),




       1
      The parties agreed to use this specific language to describe this element of
damages on the verdict form.

                                               2
in the amount of $5365 or, if the parties cannot agree to the remittitur, to grant a new trial

solely on the issue of the loss of these future economic damages. See Truelove v. Blount,

954 So. 2d 1284, 1289 (Fla. 2d DCA 2007). As to all other matters, we affirm.

       AFFIRMED in part; REVERSED in part; and REMANDED.

SAWAYA, ORFINGER and LAMBERT, JJ., concur.




                                              3